DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 09/20/2021 is acknowledged.
Claim(s) 2-3 & 19-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign(s) mentioned in the description or in the Drawings.  The claimed invention is directed to Figures 10, 11 & 12, the parts of those Figures are mentioned in the Specification but not labeled with reference numbers in the Specification and not labeled with reference numbers in the Drawings.  The lack of labels is confusing when the Applicant describes position 2 and a small circle, but it is unclear exactly wherein the drawing, the element is being referred to.  This is just an example as many other parts of the Drawings are not labeled although the unlabeled elements are claimed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retractable sheath, prosthesis, capacitor, stent, a plurality of prosthesis, first resonant circuit, second resonant circuit and a first prosthesis must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 11-16
	Claim 11 further limits the medical device to a catheter.  However, the relationship of the catheter with the claimed elements of parent Claim 1 are unclear and indefinite.  It appears that the Applicant is renaming the elements of Claim 1 in dependent Claims 11-16.  Possibly the catheter of Claim 11 is the second elongated body of Claim 1 and the sheath of Claim 12 is the outer elongated body of Claim 1.  An alternative interpretation is possible where the claimed elements are interpreted as being four different elements: catheter of Claim 11, second elongated body of Claim 1, sheath of Claim 12 and outer elongated body of Claim 1.  However it would not be 

Regarding Claim 15
	Dependent Claim 11 further limits the medical device to a catheter and Claim 15 includes a stent.  However, the relationship of the catheter and stent with the claimed elements of parent Claim 1 are unclear and indefinite.  It appears that the Applicant is renaming the elements of Claim 1 in dependent Claims 11-16.  Possibly the catheter of Claim 11 is the second elongated body of Claim 1 and the sheath of Claim 12 is the outer elongated body of Claim 1.  Possibly the catheter of Claim 11 is the second elongated body of Claim 1 and the sheath of Claim 12 is the outer elongated body of Claim 1.  An alternative interpretation is possible where the claimed elements are interpreted as being four different elements: catheter of Claim 11, second elongated body of Claim 1, sheath of Claim 12 and outer elongated body of Claim 1.  However it would not be understood the structural relationship between the four claimed elements.  In such an alternative interpretation, it is understood that the catheter is in the sheath and the second elongate body is in the outer elongate body.  However, the relationship between the stent and the outer elongate body, for example, would not be understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 & 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (U.S. Patent Application 2007/0265637 A1) and further in view of Atalar et al. (U.S. Patent Application 2002/0045816 A1).
Claim 1:  Andreas teaches – 
A medical device (Figure 1, Element 20), comprising:
an outer elongate tubular body [outer sheath] (Figure 13, Element 25) including electrical circuitry formed thereon (Figure 13, Element 240); and
a second elongate body [pusher rod] (Figure 13, Element 86) including electrical circuitry formed thereon [cylindrical rings] (Figure 13, Element 92) 
the second elongate body being movably disposed within the outer elongate tubular body [movement of the outer sheath 25 relative to the pusher rod 86] (Para 0111-0113) and
wherein relative movement of the second elongate body with respect to the outer elongate tubular body from a first relative position to a second relative position [distances between the exposed portions of the braid] (Para 0113) completes an electrical circuit that passes through at least a portion of the circuitry of both the outer elongate tubular body and the second elongate body [a circuit is formed between the conductive braid 240 and the conductive pusher rod 86, which will cause a measurable current to flow and be measured by the current measuring device] (Para 0112).
Andreas fails to teach the medical device having MRI-compatible circuitry.  However, Atalar teaches the medical device having MRI-compatible circuitry (Para 0087 
Examiner’s Note:  Andreas teaches a stainless steel (Para 0111) and similarly Atalar teaches MR compatible stainless steel (Para 0087).  Further MR compatible surgical tools such as endoscopes, etc inherently have MRI compatible circuity because the circuitry required to operate the image-guided biopsy would have to be MRI compatible in order for the whole device to be MRI compatible.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas to include the MRI-compatible circuitry as taught by Alatar in order to use MRI to view invasive medical surgical techniques (such as stent placement) (Para 0005).
Examiner’s Note:  Atalar teaches a stent placement tool (Para 0094) and Andreas teaches a similar placement stent tool (Para 0014).  The Examiner contends that both prior art references are within the same field of endeavor in regards to stent placement tools. 
Claim 4/1:  Andreas teaches wherein the second elongate body [pusher rod] (Figure 13, Element 86) can be moved longitudinally (Para 0120) with respect to the outer elongate tubular body [outer sheath] (Figure 13, Element 25).
Examiner’s Note:  The prior art describes the pusher rod and/or pusher tube as having similar/related functions of keeping force on the plurality of stents for deployment (Para 0089).  As the stent is deployed the pusher rod/pusher tube is advanced to allow for the deployment of the next stent within the medical device.  Additionally the prior art 
Andreas fails to teach rotationally.  However, Atalar teaches wherein the second elongate body (Figure 6D, Element 604 comprising 607a & 607b) can be moved rotationally (Para 007) with respect to the outer elongate tubular body (Figure 6D, Element 698) as once the apparatus is situated in the anatomy of interest for improved imaging for improved diagnostic value (Para 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas to include the rotation as taught by Atalar as once the apparatus is situated in the anatomy of interest to improved imaging for improved diagnostic value (Para 0098).
Claim 11/1:  Andreas teaches wherein the medical device is a catheter having two or more discrete positions for components that can be moved with respect to each other (Para 0111-0113).
Claim 12/11/1:  Andreas teaches wherein the catheter includes a retractable sheath to be retracted proximally to expose a prosthesis in situ at a target location (Figure 5A-E).
Claim 13/12/11/1:  Andreas teaches wherein a circuit is completed through the sheath and into an inner member of the catheter having a transmission line formed on its outer surface that extends toward a proximal end of the medical device (Para 0111-0113).  
Andreas fails to teach MRI.  However, Atalar teaches wherein the device is an active MRI device that is visible under MRI with the sheath in a distal position [Use of MRI] (Para 0095) in order to provide a complete and unimpaired image (Para 0095).  

Claim 14/13/12/11/1:  Andreas teaches wherein when the sheath is withdrawn to a proximal position, an electrical contact formed on the sheath can complete a circuit with a second conductor formed on an inner member of the catheter (Para 0111-0113).
Claim 15/12/11/1:  Andreas teaches wherein the catheter includes at least one stent disposed underneath the sheath (Figure 5A-E).
	
Claim(s) 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (U.S. Patent Application 2007/0265637 A1) and Atalar et al. (U.S. Patent Application 2002/0045816 A1) and further in view of Unal et al. (U.S. Patent Application 2008/0114235 A1).
Claim 10/1:  Andreas teaches wherein, when in the first relative position, a first circuit is formed and, further wherein, when in the second relative position, a second, different circuit is formed (Para 0111-0113).  
Andreas and Atalar fail to specifically a resonant circuit.  However, Unal teaches resonant circuits (Para 0127) in order to visualize portions of the medical device in an MR image by increasing the concentration of RF magnetic field in its vicinity (Para 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas and Atalar to include the resonant circuits as taught by Unal in order to visualize portions of the 
Claim 16/12/11/1:  Andreas teaches wherein the catheter includes a plurality of prostheses disposed underneath the sheath, and further wherein (i) a first circuit is formed when the sheath is closed and in a first, distal position, (ii) a resonant circuit is formed when the sheath has withdrawn to permit a first prosthesis to be exposed and deployed (Figure 5A-E and Para 0111-0113).
Andreas and Atalar fail to specifically a resonant circuit.  However, Unal teaches resonant circuits (Para 0127) in order to visualize portions of the medical device in an MR image by increasing the concentration of RF magnetic field in its vicinity (Para 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas and Atalar to include the resonant circuits as taught by Unal in order to visualize portions of the medical device in an MR image by increasing the concentration of RF magnetic field in its vicinity (Para 0127).

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (U.S. Patent Application 2007/0265637 A1) and Atalar et al. (U.S. Patent Application 2002/0045816 A1) and further in view of Wong (U.S. Patent Application 2021/0068897 A1).
Claim 5/1:  Andreas and Atalar fails to teach the claimed structure of insulating and conducting material.  However, Wong teaches wherein each of the second elongate inner tube] (Figure 9A, Element 902) and outer elongate tubular body [outer tube] (Figure 9A, Element 904) defines thereon, respectively, a first layer of electrically insulating material [nonconductive, flexible, elastic material], and a second layer of electrically conducting material deposited over the first layer of electrically insulating material [The inner tube 902 may include conductive traces along an outer surface of the inner tube 902, while the outer tube 904 may include corresponding conductive traces along an inner surface of the outer tube 904] (Para 0097) in order to complete electrical connections between the inner and outer tubes may occur when the relative positioning of the inner tube to the outer tube aligns the conductive traces (Para 0097).
Examiner’s Note: Nonconducting materials are understood to be a type of insulators.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas and Atalar to include layers as taught by Wong in order to complete electrical connections between the inner and outer tubes may occur when the relative positioning of the inner tube to the outer tube aligns the conductive traces (Para 0097).
Examiner’s Note:  The Examiner notes that Andreas and Wong are within addressing the problem of completing circuits of inner and outer elements within the art of medical devices.
Claim 6/5/1:  Andreas and Atalar fails to teach the transmission lines.  However, Wong teaches wherein the electrical circuitry on at least one of the second elongate body and outer elongate tubular body includes transmission lines (Figure 9A, Element 908a & 908b) in order to complete electrical connections between the inner and outer tubes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas and Atalar to include transmission lines as taught by Wong in order to complete electrical connections between the inner and outer tubes may occur when the relative positioning of the inner tube to the outer tube aligns the conductive traces (Para 0097).
Claim 7/6/5/1:  Andreas and Atalar fails to teach the RF loop coils.  However, Wong teaches wherein the electrical circuitry on at least one of the second elongate body and outer elongate tubular body further includes RF loop coils (Figure 9A, Element 908a & 908b and Para 0142) in order vary antenna parameters (Para 0104-0107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas and Atalar to include RF loop coils as taught by Wong in order vary antenna parameters (Para 0104-0107).
Claim 8/6/5/1:  Andreas teaches the electrical circuitry on at least one of the second elongate body and outer elongate tubular body. Andreas fails to teach a capacitor.  However, Atalar teaches wherein the electrical circuitry includes at least one capacitor (Figure 2, Element 228a & 228b) in order improve performance (Para 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas to include a capacitor as taught by Atalar in order improve performance (Para 0091).
Claim 9/7/6/5/1:  Andreas and Atalar fail to teach transmission lines.  However, Wong teaches wherein a first leg of a transmission line is formed on an outer surface of the second elongate body (Figure 9A, Element 902), and a second leg of the transmission line is formed on a surface of the outer elongate tubular body (Figure 9A, Element 904) in order to complete electrical connections between the inner and outer tubes may occur when the relative positioning of the inner tube to the outer tube aligns the conductive traces (Para 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas and Atalar to include transmission lines as taught by Wong in order to complete electrical connections between the inner and outer tubes may occur when the relative positioning of the inner tube to the outer tube aligns the conductive traces (Para 0097).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (U.S. Patent Application 2007/0265637 A1); Atalar et al. (U.S. Patent Application 2002/0045816 A1) and Wong (U.S. Patent Application 2021/0068897 A1) and further in view of Hempel (U.S. Patent Application 2006/0206108 A1).
Claim 17/6/5/1:  Andreas and Atalar fails to teach the RF coils.  However, Wong teaches wherein the electrical circuitry on at least one of the second elongate body and outer elongate tubular body further includes RF coils (Figure 9A, Element 908a & 908b and Para 0142) in order vary antenna parameters (Para 0104-0107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas and Atalar to 
Andreas, Atalar and Wong fail to teach saddle coils.  However, Hempel teaches wherein the electrical circuitry includes RF saddle coils (Para 0061) in order to provide the advantage of a relatively homogenous RF field can be produced within the coils (Para 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas, Atalar and Wong to include RF saddle coils as taught by Hempel in order to provide the advantage of a relatively homogenous RF field can be produced within the coils (Para 0061).
Claim 18/17/6/5/1:  Andreas and Atalar fails to teach the RF coils and transmission lines.  However, Wong teaches wherein the RF coils and a transmission line coupled thereto are formed by a single layer of conductive material. (Figure 9A, Element 908a & 908b and Para 0097) in order to complete electrical connections between the inner and outer tubes may occur when the relative positioning of the inner tube to the outer tube aligns the conductive traces (Para 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas and Atalar to include RF coils and transmission lines as taught by Wong in order to complete electrical connections between the inner and outer tubes may occur when the relative positioning of the inner tube to the outer tube aligns the conductive traces (Para 0097).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Andreas, Atalar and Wong to include RF saddle coils as taught by Hempel in order to provide the advantage of a relatively homogenous RF field can be produced within the coils (Para 0061).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karmarkar et al. (U.S. Patent Application 2014/0266207 A1)
Kimmel et al. (U.S. Patent Application 2018/0085027 A1) – Kimmel teaches an MR compatible injection catheter. The MR compatible injection catheter includes an inner shaft; an outer shaft circumferentially surrounding the inner shaft; and a means for actively tracking the catheter in a patient within a MRI. The means for actively tracking the catheter includes two or more tracking coils in the outer shaft. The inner shaft is configured to move relative to the outer shaft and includes an inner tube circumferentially surrounded by an outer tube.
Kusumoto et al. (U.S. Patent Application 2018/0132754 A1) – Kusumoto teaches an electrophysiology mapping system is provided with modules which can be attached thereto, each module including an item of subcutaneous interventional equipment and information about the item of subcutaneous interventional equipment, including shape information and size information. At least one sensor is placed upon the item of subcutaneous interventional equipment at a known location thereon. This sensor allows for position, and also preferably orientation, of the item within an image presented on a display of the electrophysiology mapping system. The at least one sensor can be at least one electrode or two or more electrodes, with different known positions for the electrode, or electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793